Citation Nr: 0021051	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO. 92-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
residual scar of the left hand.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from September 1943 to July 
1946.  

This matter was last before the Board of Veterans' Appeals 
(Board) in September 1999, on appeal from a March 1996 rating 
decision of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (the RO).

The RO denied entitlement to an increased (compensable) 
evaluation for a residual scar of the left hand.  In 
September 1999 the Board granted entitlement to an increased 
(compensable) evaluation of 10 percent for this disability.  

By order dated in April 2000 and pursuant to a joint motion 
to remand filed by the appellant and VA, the United States 
Court of Appeals for Veterans Claims (Court) remanded the 
appellant's claim to the extent that it denied an evaluation 
in excess of 10 percent for residual scar of the left hand. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The joint motion indicated that the Board needed to provide 
an adequate discussion of the veteran's left hand disability 
pertinent to the veteran's complaints of weakness and 
numbness, limitation of motion, decreased strength, and 
discomfort during range of motion.  The principles in DeLuca 
v. Brown, 8 Vet. App. 202-204 (1995), and 38 C.F.R. §§ 4.40, 
4.45 (1999) must be addressed.  

VA examinations of September 1998 and January 1999 found 
several disabilities affecting the hand, including 
degenerative changes and neurological impairment, including 
ulnar entrapment.  The possibility of entitlement to separate 
disability ratings pursuant to Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994) must be considered.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records of 
treatment for his left hand disabilities.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist(s) for the purpose 
of ascertaining the current nature and 
extent of severity of all left hand 
disabilities that are related to service 
or to the service-connected residual scar 
of the left hand.  Any further indicated 
special studies should be conducted.  The 
claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59(1999), and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s), and the examiner(s) must 
annotate the examination report(s) in 
this regard.  It is required that the 
examiner provide explicit responses to 
the following questions:

(a) Identify all disabilities of the 
left hand, including orthopedic or 
neurologic.  

(b) For each disability identified, 
state whether it is as likely as not 
that such disability is causally 
related to service or is proximately 
due to or the result of the service-
connected residual scar of the left 
hand.

(c) For any identified disability of 
the left hand that is not found to be 
causally related to service or 
service-connected disability, state 
whether the veteran has additional 
impairment of such disorder that he 
would not otherwise have because of 
the service-connected residual scar 
of the left hand.  In other words, 
the examiner should express an 
opinion as to whether the service-
connected scar of the left hand 
aggravates or causes to worsen any 
additional disability found on 
examination.  
If such aggravation is determined to 
be present, the examiner should 
address the following medical 
considerations:

(a) The baseline manifestations which 
are due to the effects of nonservice-
connected disease or injury;

(2) The increased manifestations 
which, in the examiner's opinion, are 
proximately due to the service-
connected left hand scar based on 
medical considerations; and

(3) The medical considerations 
supporting an opinion that increased 
manifestations of a nonservice-
connected disease or injury are 
proximately due to the service-
connected left hand scar.

The examiner, in addressing the 
effects of service-connected 
disability of the left hand, should 
then respond to the following:  

(a) Does/Do the service-connected 
disability(ies) of the left hand 
involve the joint structure?  Do they 
also involve the muscles and nerves?

(b) Does/Do the service-connected 
disability(ies) of the left hand 
cause weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiner comment on 
the severity of these manifestations 
on the ability of the veteran to 
perform average employment in a civil 
occupation?  

If the severity of these 
manifestations cannot be quantified, 
the examiner must so indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the service-connected 
joint(s), the presence and degree of, 
or absence of, muscle atrophy 
attributable to the service-connected 
left hand disability(ies), the 
presence or absence of changes in 
condition of the skin indicative of 
disease due to the service-connected 
disability(ies), or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected disability(ies).

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected disability(ies), and if 
such overlap exists, the degree to 
which the nonservice-connected 
problem creates functional impairment 
caused by the service-connected 
disability(ies).  

If the functional impairment by the 
nonservice-connected problem cannot 
be dissociated, the examiner should 
so indicate.

(e) Identify any limitation of motion 
that results from the service-
connected disability(ies).  

For any service-related limitation of 
motion of the fingers, the examiner 
should identify what finger is 
restricted in motion and if flexion 
of the tips is to within 2 inches 
(5.1 centimeters) of the median 
transverse fold of the palm.  

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for additional disability as 
secondary to the service-connected left 
hand scar with application of 38 C.F.R. 
§ 3.310(a) (1999) and Allen v. Brown, 7 
Vet. App. 439 (1995); and readjudicate 
the issue of entitlement to an increased 
evaluation for the service-connected left 
hand scar with application of the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59, as applicable.  The RO must also 
consider whether separate disability 
ratings are in order pursuant to Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  

In making a determination for an 
increased schedular rating, the RO should 
consider the case of Mittleider v. West, 
11 Vet. App. 181 (1998) (citing to 61 
Fed. Reg. 52698 (10/8/96) (When it is not 
possible to separate the effects of the 
[service-connected condition and the 
nonservice-connected condition], VA 
regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on an issue 
be resolved in the appellant's favor, 
clearly dictate that such signs and 
symptoms be attributed to the service-
connected condition).  The RO should also 
document its consideration of the 
applicability of the criteria for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1999).

If the benefit(s) requested on appeal is/are not granted to 
the veteran's satisfaction, the RO should issue a 
supplemental statement of the case.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO 
however, the veteran is advised that failure to cooperate by 
reporting for any scheduled examinations may result in the 
denial of the higher rating claim.  38 C.F.R. § 3.655 (1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

